United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 20-1081
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                               Ronnie White Mountain

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                    for the District of South Dakota - Aberdeen
                                    ____________

                              Submitted: March 31, 2021
                                Filed: April 5, 2021
                                   [Unpublished]
                                   ____________

Before SHEPHERD, MELLOY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Ronnie White Mountain, who was counseled below but is now proceeding pro
se, appeals after a jury convicted him of sex offenses and the district court1 sentenced

      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
him to 360 months in prison. Upon careful review, we reject White Mountain’s
challenges to his conviction.

      We conclude there was sufficient evidence for the jury to convict White
Mountain, based on the testimony of his daughter--which was corroborated in part by
other witnesses--that White Mountain had sexually abused her. See United States v.
Timlick, 481 F.3d 1080, 1082 (8th Cir. 2007) (sufficiency of evidence to sustain
conviction is reviewed de novo); United States v. Spears, 454 F.3d 830, 832 (8th Cir.
2006) (appellate court will reverse only if no reasonable jury could have found
defendant guilty beyond reasonable doubt).

       We also conclude that the district court did not abuse its discretion by
admitting into evidence Facebook communications made by White Mountain,
testimony about a similar incident of sexual abuse by White Mountain, and expert
testimony about the general characteristics and behavior of abuse victims. See United
States v. Emmert, 825 F.3d 906, 909 (8th Cir. 2016) (evidentiary rulings are reviewed
for abuse of discretion); United States v. Eagle, 515 F.3d 794, 800 (8th Cir. 2008)
(admission of expert testimony reviewed for abuse of discretion; court is not required
to hold a Daubert hearing before qualifying an expert witness).

       We further conclude that White Mountain’s rights to a speedy trial, to confront
his accuser, and to testify were not violated. See 18 U.S.C. § 3161(c)(1) (trial shall
commence within 70 days of initial appearance); (h)(1)(D) (any period of delay
resulting from any pretrial motion, from the filing of the motion through its
disposition, is excluded); Maryland v. Craig, 497 U.S. 836, 846-47 (1990) (physical
presence, oath, cross-examination, and observation of demeanor by the trier of fact
serve the purposes of the Confrontation Clause by ensuring evidence is reliable and
subject to adversarial testing); United States v. Bernloehr, 833 F.2d 749, 752 (8th Cir.
1987) (where attorney rests without calling defendant to testify, the accused must act
affirmatively if he wishes to testify).

                                          -2-
       Finally, we conclude that the district court did not abuse its discretion by
denying White Mountain’s motion for a bill of particulars. See United States v.
Beasley, 688 F.3d 523, 532-33 (8th Cir. 2012) (denial of motion for a bill of
particulars is reviewed for abuse of discretion); United States v. Wessels, 12 F.3d
746, 750 (8th Cir. 1993) (indictment will ordinarily be held sufficient unless it is so
defective that it cannot be said by any reasonable construction to charge the offense
for which the defendant was convicted).
                        ______________________________




                                         -3-